DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The applicant has amended the transitional phrase of instant claim 1 and those claims which depend from claim 1 from “consisting essentially of” to “consisting of”.  Such a narrowing of scope excludes additional components from the composition.  The applicant has also included new claims in this amendment which continue to contain the language “consisting essentially of” but now also require the inclusion of a surfactant.
Concerning the Sakamuri reference, the applicant has correctly argued that this prior art reference requires the inclusion of an alkaline component which is now excluded by the instant claims.  Furthermore, concerning the newly added claims, Sakamuri does not teach or render obvious the inclusion of a surfactant or the specific ratios of the sulfonic acid and dicarboxylic acid in their compositions.
Concerning the McAlpin reference, the applicant similarly argues that the prior art requires the inclusion of a metal-containing additive which is now excluded by the instant claims.  Like Sakamuri, the McAlpin prior art reference also fails to anticipate or render obvious the inclusion of surfactants and the ratio of the sulfonic acid and dicarboxylic acid in their compositions.
As these prior art reference now fail to anticipate or render obvious the instant claims, those rejections are hereby withdrawn.
As no other objections or rejections are pending in this case, the instant claims are found to be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761